Case 1:21-cv-01600-ADC Document1 Filed 06/29/26, Page 1of8

 

 

Ke gee AnLes/ dshasan aN

 

 

 

G ‘ Py
Zor? Or-cka rk Ae Complaint for a Civil Case
Pes = 4p LP 28‘ ¢ f Case No. 22/ @ V/000 ADE

 

( Write the full name of each plaintiff who is filing “| (to be filled in by the Clerk’s Office)
this complaint. If the names of all the plaintiffs

cannot fit in the space above, please write ‘see Jury Trial: O Yes No
attached” in the space and attach an additional

: ; (check one)
page with the full list of names.)

-against-

i) bie be - Sash rebar Cnc.
fb Tay 0, Titeep besibad- Nason
CR HR CEs Aue B<(fgslle AQT ES
(Write the full name of each defendant who is
being sued. If the names of all the defendants

cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

| Bex- Exp oSe ber erica

PO Bex EGE6u
Socth Bashy , HA 0227

 

 
Il.

Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 2 of 8

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

R Federal question L) Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case,

Title Vu of the Ciel Rglt Ach
f46¢_, d2 OSc XZo0odeSe Z2ZE&)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) is is a citizen of
the State of fname)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

 

 

(if more than one plaintiff is named in the complaint, attach an additional
_ page providing the same information for each additional plaintiff.)

4
Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 3 of 8

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Be By An Sverss Fann Sn W
Street Address B14 QD pd AL
CityandCounty § “Yessetp Ane AyUnd< /
State and ZipCode MR '267-4Y

Telephone Number 2YS 662 2058

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name (3-(2&e -Usas lo Inada tne

Job or Title Go Pay Q. Creep posi Pips
(if known)

Street Address Le Af At Za OG < 5 ee.

City and County Aelt Ville Once Geasges

State and Zip Code ZI  24S7b6F
Telephone Number

E-mail Address
Gf known)

 

 
Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 4 of 8

Defendant No. 2 .

Name brecke Exposti, Seas

 

Job or Title Ye ¢ba Sage

(if known)

Street Address (id ©. @sK 262.
City and County S éuth Z Sti
State and Zip Code LA AS21227]
Telephone Number ‘

 

E-mail Address

 

df known)

Defendant No. 3

Name

 

Job or Title

 

(Gf known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number -

 

_ E-mail Address

 

(if known)

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 5 of 8

2. The Defendant(s)

a.

’ If the defendant is an individual

The defendant, (name) , 1s a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (name) , is
incorporated aD laws of the State of (name)

\ UFR. f |p) , and has its principal place of ;
business in the State of (name) . Oris

incorporated under the laws of (foreign nation)
, and has its principal place of

 

 

business in (name)

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant:
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

B LO, ESS

 

 
Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 6 of 8

IH. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

 

EZ upked weve witroadt Ane
LEC yploie OT 26 @ (estes $ or
brace. 5 tniw, 2 6Yp Keck. when
wes Cacd vf Bie fs Covid 19, Meco
tase fo Cerone «Gest Avs, ABie, Ar New
womtany's wens A Feb, [bey ee (Acm 1s
Coy Joes an, Ku yAace LS AD <taan A rrafy an *
SAL AA a altred? fi ke thaw WY vie au 2 PD
ca all hele the lay fF. £ be heirs
LE Cel SS Bverinn pac teal AGE: gt we. He Kesyonef—

_ ot a dn Rit

 

 

 

 

 

 

 

 

 

 

 

 

 

 
IV.

Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later trme would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured. _

$32,744.60

 

 

 

 
Case 1:21-cv-01600-ADC Document1 Filed 06/29/21 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing:G/ 29 , 20 2¢

Signature of Plaintiff 2 af

Printed Name of Plaintiff (etessee— A fhe Say Le |

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

Telephone Number

 

Email Address

 
